221 F.2d 565
In re Edwin J. DEL' MARMOL, Movant.
Misc. No. 430.
United States Court of Appeals Ninth Circuit.
April 19, 1955.

Edwin J. Del'Marmol, in pro. per.
No appearance for opposing party.
Before DENMAN, Chief Judge, and BONE and ORR, Circuit Judges.
PER CURIAM.


1
Movant seeks to appeal from an order of the United States District Court for the Western District of Washington, Southern Division, denying his application for a writ of habeas corpus.


2
Movant is a federal prisoner and a certificate of probable cause to appeal is unnecessary.  28 U.S.C. § 2253.  Movant previously filed a motion pursuant to  28 U.S.C. § 2255 to vacate sentence and this motion was denied.  He cannot now challenge his commitment by habeas corpus.  28 U.S.C. § 2255.


3
Permission to appeal forma pauperis is denied.